DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner diameter" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Maack reference (WIPO Publication No. 2004/109083A1).
8.	Regarding claim 1, the Maack reference discloses:
a structure (FIG. 2) for sealing a cylinder block (10) and a cylinder head (11), wherein
a cylindrical part (12) protrudes from an upper surface (24) of a cylinder block (10) including a cylinder bore (13) so as to enclose the cylinder bore (13) (FIG. 2), and a circular recess (17) having the inner diameter greater than the outer diameter of the cylindrical part (17) is formed on a lower surface (28) of a cylinder head (11) that faces the upper surface (24) of the cylinder block (10),
by mounting the cylinder head (11) on the upper surface (24) of the cylinder block (10) (FIG. 2), the cylindrical part (12) is accommodated in the circular recess (17) (FIG. 2), and a gasket (23) including an annular elastic member (Page 4, lines 15-19) is installed in a space formed between the outer side of the cylindrical part (12) and the inner side of the circular recess (17) (FIG. 2), and
the gasket (23) is compressed in a radial direction between an outer peripheral surface of the cylindrical part (12) and an inner peripheral surface of the circular recess (17), and seals the periphery of the cylinder bore between the cylinder block and the cylinder head (Page 5, lines 22-24).
The Maack reference discloses the invention as essentially claimed.  However, the Maack reference fails to disclose the elastic member being formed of a rubber material.  
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a rubber material, since it has been held to be within the general 
skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.  
9.	Regarding claim 2, the Maack reference further discloses:
wherein thickness of the gasket in an axial direction compressed between the outer peripheral surface of the cylindrical part and the inner peripheral surface of the circular recess is equal to or less than a height of the space (FIG. 2).
10.	Regarding claim 3, the Maack reference further discloses:
wherein the cylindrical part is formed with an upper end part of a sleeve that is installed in the cylinder bore (FIG. 2).
11.	Regarding claim 4, the Maack reference further discloses:
wherein the inner peripheral surface of the circular recess has a tapered surface of a diameter which gradually increases toward the cylinder block (FIG. 2).
12.	Regarding claim 5, the Maack reference discloses:
a structure (FIG. 2) for sealing a cylinder block (10) and a cylinder head (11), wherein
by mounting the cylinder head (11) on the upper surface of the cylinder block (10) (FIG. 2), the circular protrusion (12) is accommodated in the circular recess (17), and a gasket (23) including an annular elastic member is installed in a space formed between the inner side of the circular recess and the outer side of the circular protrusion (FIG. 2), and
the gasket (23) is compressed in a radial direction between an inner peripheral surface of the circular recess and an outer peripheral surface of the circular protrusion (FIG. 2), and seals the periphery of the cylinder bore between the cylinder block and the cylinder head (Page 5, lines 22-24).  
The Maack reference discloses the invention as essentially claimed.  However, the Maack reference fails to disclose a circular recess is formed on an upper surface of a cylinder block including a cylinder bore so as to enclose the cylinder bore, and a circular protrusion having the outer diameter less than the inner diameter of the circular recess is formed on a 
lower surface of a cylinder head that faces the upper surface of the cylinder block and that the elastic member is made of rubber.  
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a circular recess is formed on an upper surface of a cylinder block including a cylinder bore so as to enclose the cylinder bore, and a circular protrusion having the outer diameter less than the inner diameter of the circular recess is formed on a lower surface of a cylinder head that faces the upper surface of the cylinder block, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  MPEP 2144 (VI-A).  
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a rubber material, since it has been held to be within the general 
skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.  
13.	Regarding claim 6, the Maack reference further discloses:
wherein thickness of the gasket in an axial direction compressed between the inner peripheral surface of the circular recess and the outer peripheral surface of the circular protrusion is equal to or less than a height of the space (FIG. 2). 
14.	Regarding claim 7, the Maack reference further discloses:
wherein the outer peripheral surface of the circular protrusion has a tapered surface a diameter of which gradually decreases toward the cylinder block (FIG. 2—as the protrusion (12) moves towards the cylinder block the diameter of the protrusion gradually decreases).
15.	Regarding claim 8, the Maack reference further discloses:
wherein the cylindrical part is formed with an upper end part of a sleeve (12) that is installed in the cylinder bore (13).
16.	Regarding claim 9, the Maack reference further discloses:
wherein the inner peripheral surface of the circular recess (17) has a tapered surface of a diameter which gradually increases toward the cylinder block (FIG. 2).
17.	Regarding claim 10, the Maack reference further discloses:
wherein the inner peripheral surface of the circular recess (17) has a tapered surface of a diameter which gradually increases toward the cylinder block (FIG. 2).
18.	Regarding claim 11, the Maack reference further discloses:
wherein the inner peripheral surface of the circular recess (17) has a tapered surface of a diameter which gradually increases toward the cylinder block (FIG. 2).
19.	Regarding claim 12, the Maack reference further disclose:
wherein the outer peripheral surface of the circular protrusion (12) has a tapered surface a diameter of which gradually decreases toward the cylinder block.
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747